Citation Nr: 0526291	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for stomach drainage, 
to include gastroesophageal reflux disease (GERD).  

3.  Entitlement to a total disability rating based open 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to March 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2003.  
A copy of the transcript of that hearing is of record.  

In June 2004, the Board remanded numerous claims, to include 
those as listed on the title page of this decision, for 
additional evidentiary development.  Subsequently, in a June 
2005 rating decision, service connection was granted for 
otitis media with dizziness and loss of balance, bilateral 
hearing loss, and bilateral perforated tympanic membranes.  
Noncompensable ratings were assigned, except for bilateral 
otitis media which received a 10 percent disability rating.  
Those claims for which service connection was granted are no 
longer before the Board.  


FINDINGS OF FACT

1.  Tinnitus was not manifested during service or until many 
years thereafter, and there is no competent evidence relating 
it to military service or to service-connected disabilities.  

2.  Stomach drainage, to include GERD, was not manifested 
during service or until many years thereafter, and there is 
no competent evidence relating it to military service or to 
service-connected disabilities.  

3.  Service connection is in effect for bilateral otitis 
media with dizziness and loss of balance associated with 
acute flare-ups, rated as 10 percent disabling; bilateral 
hearing loss associated with bilateral otitis media, rated as 
noncompensable; and bilateral perforated tympanic membranes, 
rated as noncompensable.  A combined rating of 10 percent is 
in effect.  

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training, and occupational experience.  


CONCLUSIONS OF LAW

1.  The veteran did not incur tinnitus as a result of 
military service, nor as a result of his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1155, 5102, 5103, 5013A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 3.159, 3.310(a) 
(2004).  

2.  The veteran did not incur a chronic stomach disorder, to 
include stomach drainage or GERD, as a result of military 
service, nor as a result of his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 3.159, 3.310(a) 
(2004).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 4.1, 4.3, 4.15, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that an initial VCAA letter was sent to the 
veteran in July 2001, prior to the denial of service 
connection for tinnitus and stomach drainage, to include 
GERD.  Moreover, the December 2002 SOC, additional VCAA 
letters in July 2003 and June 2004, as well as the June 2005 
SSOC, specifically advised him as to what evidence the RO had 
in its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection

In statements and testimony, the veteran claimed service 
connection for tinnitus and GERD.  He testified to a history 
of firing a bazooka during service for which he had no ear 
protection.  He related his stomach problems to the ear 
drainage that resulted from his otitis media.  He indicated 
that he had last worked in 1982 and had work experience as a 
truck driver which he did for 30 years.  He further reported 
that he had, at one time, received Social Security benefits 
for a back condition.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Tinnitus

Service medical records reflect that the veteran was treated 
for various ear problems during service.  He was seen for 
earache in January 1951 which was noted to preexist service.  
He was hospitalized in February- March 1951 for otitis media 
which was also determined to be a preexisting condition.  In 
the service medical records, the veteran gave a medical 
history of having had ear problems for the last five years 
with ear drainage since age 10.  Perforated eardrums were 
also noted during service.  Tinnitus was not reported or 
diagnosed.  

A post service VA hospital record from 1958 shows that the 
veteran continued to have problems with his chronic otitis 
media with perforated tympanic membranes.  

Additional post service private and VA clinical records in 
the claims file are dated from 2001 - 2004.  These records 
show treatment for various conditions, to include chronic 
otitis media and perforated tympanic membranes.  In June 
2001, the diagnoses included hearing loss, chronic otitis 
media, and peptic ulcer of unspecified site.  Findings in 
August 2001 included hearing loss and tinnitus.  It was noted 
that his tinnitus was primarily concurrent with his ear 
infections and drainage.  In October 2001 the veteran gave a 
history of noise exposure during service.   

An August 2002 private medical statement as provided by K. 
L., D.O., reflects that the veteran was under her care on a 
regular basis for medical problems, to include chronic otitis 
media, bilateral hearing loss, bilateral perforated 
"impanic" membranes, tinnitus, and loss of balance.  After 
spending several occasions verbally reviewing the veteran's 
past medical and military history, and reviewing the medical 
record, Dr. K.L. determined that the veteran's above 
mentioned disabilities were military related.  She stated 
that it was her opinion that tinnitus was secondary to the 
drainage of the chronic ear infections.  However, she did not 
provide medical reasons and bases for her opinion.  

At a December 2004 VA examination, the final diagnoses 
included bilateral chronic otitis media, bilateral mixed 
hearing loss, and occasional tinnitus.  The examiner opined 
that the veteran's otitis media was aggravated by military 
service.  An examiner noted that the veteran had driven a 
truck for over 35 years and had retired after a fifth back 
surgery.  The examiner stated that considering the veteran's 
entire history, it is less likely than not that the current 
intermittent tinnitus is related to acoustic trauma in the 
military.  

As a result of these exams, service connection was 
established for otitis media, hearing loss, as secondary to 
that condition, and for perforated tympanic membranes.  
However, the audiologist determined that tinnitus was not 
incurred in service, nor was it the result of service-
connected ear conditions.  

While the private physician's 2002 statement has been 
considered, the Board finds that the contemporaneous medical 
reports from military service and current VA examination 
reports are more probative.  While the private physician 
stated that she had reviewed the veteran's medical record, VA 
denial letter, and verbally reviewed his past military and 
medical history, it does not appear that she reviewed the 
veteran's actual service medical and VA medical records to 
form her opinion.  Moreover, she states in general that the 
veteran's disabilities are related to his military service 
and that his tinnitus was secondary to the drainage of the 
chronic ear infections, she does not provide a medical 
rationale based on applicable case facts and sound medical 
principles.  In contrast, the VA examiner reviewed the 
veteran's entire medical record, include the private 
physician's 2002 opinion, as well as his work history, and 
diagnosed bilateral chronic otitis media, bilateral hearing 
loss, and occasional tinnitus.  The VA examiner specifically 
noted that the veteran's hearing loss was the result of the 
bilateral chronic otitis media which was aggravated by 
service.  However, the VA examiner specifically determined 
that the veteran's tinnitus was not related to the acoustic 
trauma in service.  While the examiner related the veteran's 
hearing loss to chronic otitis media and recurring infections 
from childhood, the VA examiner did not find any relationship 
between the veteran's tinnitus and chronic otitis media.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing; the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialists who 
reviewed the record, to include Dr. K. L.'s statement, and 
examined the veteran before reaching their conclusions that 
the veteran's tinnitus was not of service origin or secondary 
to service-connected conditions.  

It is noted that he is competent as a layperson to report on 
that which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, entitlement to 
service connection for tinnitus is denied.


GERD

Service medical records are negative for complaints, 
findings, or diagnosis of claimed stomach drainage, to 
include GERD, until many years after service.  Surgery for an 
ulcer is only shown by medical history as related by the 
veteran.  

Post service VA and private medical records dated in 2001 
show a medical history of partial gastrectomy x 30 years.   
Private medical records from early 2001 show that the veteran 
was suffering from various disabilities, to include GERD.  An 
August 2002 private medical statement as provided by K. L., 
D.O., reflects that the veteran was under her care on a 
regular basis for medical problems, to include GERD.  After 
spending several occasions verbally reviewing the veteran's 
past medical and military history, and reviewing the medical 
record, Dr. K.L. determined that the veteran's disabilities 
were military related.  However, she did not provide medical 
reasons and bases for her opinion.  

At a December 2004 VA examination, the VA examiner noted that 
the veteran gave a history of having this condition for 20 to 
30 years, to include stomach surgery for an ulcer in the 
early 1960s.  Now, most of the time when he ate, he 
experienced gas cramps and pains.  Following examination, the 
physician, who had reviewed the claims file, noted that there 
was no report of, or diagnoses of, a stomach condition, to 
include GERD, during service.  The examiner noted that while 
it was the veteran's belief that his stomach problems were 
associated with his ear problems (drainage), after reviewing 
all of the evidence and doing an intensive online search for 
any up-to-date information, there was no medical evidence 
that chronic otitis media or chronic otitis media led to 
GERD.  Thus, it was opined that the veteran's current 
gastroesophageal reflux symptoms were not related to service.  

As a result of these exams, service connection was 
established for otitis media, hearing loss, as secondary to 
that condition, and for perforated tympanic membranes.  A VA 
physician specifically determined that current stomach 
problems, to include gastroesophageal reflux disease, were 
not incurred in service and were not secondary to service-
connected otitis media.  In support of their opinions, the VA 
physicians noted that they reviewed the entire claims file, 
examined the veteran, and one examiner, did medical research 
on the internet (to determine if there was medical evidence 
showing an association between GERD and ear infections).  

While the Board considered the private physician's 2002 
statement, the Board finds that the contemporaneous medical 
reports from military service and current VA examination 
reports are more probative.  These records do not support the 
contention that tinnitus or stomach drainage, to include 
GERD, were incurred during service, or that they are 
secondary to a service-connected disorder.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

While the private physician's 2002 statement has been 
considered, the Board finds that the contemporaneous medical 
reports from military service and current VA examination 
reports are more probative.  While the private physician 
stated that she had reviewed the veteran's medical record, VA 
denial letter, and verbally reviewed his past military and 
medical history, it does not appear that she reviewed the 
veteran's actual service medical and VA medical records to 
form her opinion.  Moreover, she states in general that the 
veteran's disabilities are related to his military service, 
she does not provide a medical rationale based on applicable 
case facts and sound medical principles.  Accordingly, the 
Board has accorded greater evidentiary weight to the VA 
specialists who reviewed the veteran's entire medical record, 
including the private physician's 2002 statement, and 
examined the veteran before reaching their conclusions that 
the veteran's stomach problems were not of service origin or 
secondary to service-connected conditions.  

The veteran's contentions as to etiology of these conditions 
has been considered.  It is noted that he is competent as a 
layperson to report on that which he has personal knowledge.  
See Layno, 6 Vet. App. at 470.  However, there is no evidence 
of record that the veteran has specialized medical knowledge 
to be competent to offer medical opinion as to cause or 
etiology of the claimed disabilities.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, entitlement to service connection for 
GERD is denied.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(200).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2003).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2004).

It is clear that the veteran had significant ear problems 
during service, and post service VA and private records in 
recent years have indicated that he has had additional ear 
problems, to include chronic otitis media with loss of 
balance and perforated tympanic membranes.  He also has mild 
to moderate hearing loss.  Each of these conditions is of 
service origin, and a combined 10 percent rating has been 
established.  This combined rating of 10 percent fails to 
meet the percentage requirements of 4.16(a).  See 38 C.F.R. 
§§ 4.25, 4.26 (2004).  Nonetheless, the veteran asserts that 
his service-connected disabilities render him incapable of 
obtaining and retaining substantially gainful employment.  

Current December 2004 VA examination shows bilateral 
posterior central perforation of both ears.  There was no 
drainage or infection.  Mild to moderately severe hearing 
loss with substantial drop in speech recognition ability was 
noted upon audiological evaluation.  Post service records 
also reflect that the veteran has other conditions for which 
service connection is not in effect, to include partially 
failed lumbar laminectomy syndrome, hypertension, and chronic 
obstructive pulmonary disease (see private records dated in 
2001).  Additional notations in the record reflect that the 
veteran retired after 30- to 35 years of driving a truck in 
the early 1980s as a result of his back disability.  

Clearly, the veteran's impaired hearing might prevent him for 
performing some types of work.  For example, he might no 
longer be able to drive a truck as he did for over 30 year 
before retiring due to back problems, but he is certainly not 
precluded from other types of physical or sedentary work by 
his service-connected disabilities alone.  The evidence 
reflects that he essentially became disabled and could no 
longer work as a result of a severe back disability.  There 
is no evidence of record that his service-connected 
disabilities, when considered alone, preclude him for 
performing other types of common employment, such as using 
his upper extremities (arms and hands) at a workstation.  
Additionally, his service-connected conditions do not 
interfere with his ability to ambulate in any way.  Thus, he 
could also perform employment that is not necessarily of a 
sedentary nature.  

Finally, the Board does not find that the veteran's 
symptomatology associated with his service connected 
disabilities presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his service connected disabilities and the evidence does not 
show that his service-connected disabilities are responsible 
for any marked interference with employment.  As such, the 
Board finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (1996).


ORDER

Service connection for tinnitus is denied.  

Service connection for stomach drainage, to include GERD, is 
denied.  

A total disability rating based open individual 
unemployability due to service-connected disabilities is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


